DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/31/2022 has been entered.  Claims 1-17 are pending in the application.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered.  The 102 rejections previously set forth over Fuchigami or Ide are withdrawn in view of the amendments requiring an anhydrous draw solution.
Applicant’s arguments regarding the 112(f) interpretation are not persuasive.  “Water removal” is a function, and though that function may be well known in the art, it is not clear at this time that the term “water removal unit” i.e. the function paired with a generic placeholder term “unit” is a sufficiently well-established term in the art to represent a specific structure.  Further, applicant’s arguments do not clarify the required meaning of the term “water removal unit” i.e. what classes of structures would be properly represented by the term as it is understood in the art.
Applicant’s arguments regarding the heat exchanger taught by Fuchigami (and incorporated into rejections in combination with Ide, to address anhydrous interpretations) are not persuasive.  While Fuchigami employs the term “heat exchanger” for element (17), it is clear that Fuchigami requires that at least exchanger 17 also includes a condenser function, as element (17) is fed a gas and produces a liquid draw solution for return to the forward osmosis section.  See e.g. [0123]; Fuchigami teaches that the top fraction of the distillation column (in Fuchigami’s invention, including both water vapor and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Draw solution water removal unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification e.g. [0030, 0039], and dependent claims, make clear that separation units such as evaporative separations/distillation and RO separations satisfy the requirements of the water removal unit (and equivalents thereof).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ide et al (US PGPub 2017/0136414 A1) and Fuchigami et al Fuchigami et al (US PGPub 2014/0319056 A1).
Ide teaches systems for water treatment including FO (or PRO) e.g. to treat water and/or generate power [Abs] including embodiments specifically focused on water purification e.g. desalination [Fig. 11, 0112-0115].  The system employs a hyperosmotic solution as the draw solution, including a compatible liquid with a higher osmotic pressure than water [0046, 0073].  The draw solution may be an alcohol such as tert-butanol, isopropanol, and the like [claim 16], with or without additional components such as water; these represent nonaqueous liquids with boiling points lower than water.  The draw solution is regenerated and recirculated using a vaporization-separation unit to remove water from the draw solution [0072].
Ide essentially differs from the instant claims in that Ide is silent to the use of a condenser to receive vapor from the draw solution water removal unit and condense the nonaqueous draw solvent; instead, Ide teaches pervaporation processes which remove water as vapor from the system.
However, Fuchigami teaches similar FO systems [Abs] including volatile draw solution components such as alcohols which are specifically desired for e.g. their lower boiling point, and 
It would have been obvious to one of ordinary skill in the art to modify Ide’s taught system to employ a process such as distillation (and condensation) to separate the volatile components e.g. alcohols as vapor and provide a liquid water product because, as in Fuchigami, such an arrangement is an efficient use of energy for regenerating a draw solution and, in particular, because one of ordinary skill in the art would recognize that the more volatile components e.g. alcohols are easier to vaporize than the water component in terms of energy requirements.
	Additionally, it would have been obvious to one of ordinary skill in the art to modify Fuchigami’s taught process to include a draw solution which is primarily (or entirely) composed of the volatile liquid because, as in Ide, such liquids e.g. alcohols may be employed on their own, without requiring water, to act as hyperosmotic draw solutions for desalination and/or energy generation.
	In either combination, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claim 2, as above the system removes water from the draw solution to regenerate it.
	With respect to claims 3 and 4, as above the taught systems may employ suitable alcohols e.g. tert-butanol or isopropanol or the like.
	With respect to claim 5, as above in view of at least Ide, the process may include substantially only a suitable alcohol as the draw solution i.e. as the vapor product from the recovery unit (as water is not required to constitute a compatible hyperosmotic solution).  If the instant claim language is intended to refer to the input composition, such a limitation is drawn to the intended use and/or the 
	With respect to claim 6, as above the systems may employ evaporative separations e.g. distillation.
	With respect to claim 8, as above the systems may produce clean water as a product.
	With respect to claims 9-13, as above the combined process would satisfy the broadest reasonable interpretation of the claimed invention i.e. performing FO with a draw solution of e.g. a suitable alcohol, and regenerating through at least an evaporative process e.g. distillation.
	With respect to claims 14-17, as above the combined system would satisfy the broadest reasonable interpretation of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ide et al and Fuchigami et al, in view of Havel et al (US PGPub 2020/0140797 A1 – also available as WO 2017/200538 A1). and Yamashita et al (JP H03-127757 A).
The US Publication of Havel is cited in this action.
Ide and Fuchigami teach as above, but are silent to the use of a reverse osmosis membrane as an element of the water removal unit.
	However, Havel teaches FO processes including those with e.g. alcohol components in the draw solutions [Abs, 0017], and teaches that RO membranes can be used alone or in combination with distillation units and the like to assist in regenerating the draw solution, e.g. to fractionally increase the concentration by permeating water, or by retaining additional components of the draw solution [0041-0043].  Additionally, see Yamashita, which teaches methods of concentrating dilute ethanol solutions, and teaches that for dilute solutions the cost of distillation alone may be excessive [Abs], and as such teaches providing a combination of evaporative separation/distillation steps and RO separation steps to concentrate the solution in an economical manner.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777